IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GARRY S. TUCKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1644

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 12, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Robert A. "Gus" Harper, III of the Harper Law Firm, P.A., Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.141(c)(5)(A).

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.